This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MARTIN TAFOYA,

 3          Worker-Appellant,

 4 v.                                                                            NO. 35,987

 5 NALS APARTMENT HOMES, LLC
 6 and FEDERAL INSURANCE COMPANY,

 7          Employer/Insurer-Appellees.

 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 Shanon Riley, Workers’ Compensation Judge

10 Narciso Garcia, Jr.
11 Albuquerque, NM

12 for Appellant

13 Evie Jilek
14 Albuquerque, NM

15 for Appellees

16                                 MEMORANDUM OPINION

17 GARCIA, Judge.

18   {1}    Worker seeks to appeal from the WCA’s order denying Worker’s objection to
 1 Employer/Insurer’s selection of, and the change in, health care providers (HCPs). We

 2 issued a notice of proposed summary disposition, proposing to dismiss for lack of a

 3 final, appealable order. Worker has responded with a memorandum in opposition to

 4 our notice. We remain unpersuaded that the order is final and immediately appealable.

 5 We, therefore, dismiss.

 6   {2}   Our notice relied on case law directly applicable to Worker’s appeal, holding

 7 that “an order regarding a change of healthcare provider (HCP) is not a final,

 8 appealable order when a claim for benefits is pending before the Workers’

 9 Compensation      Administration    (WCA).”     Murphy     v.   Strata   Prod.   Co.,

10 2006-NMCA-008, ¶ 1, 138 N.M. 809, 126 P.3d 1173 (citing Kellewood v. BHP

11 Minerals Int’l., 1993-NMCA-148, ¶¶ 5-11, 116 N.M. 678, 866 P.2d 406). In the

12 current case, Worker filed the complaint for benefits long before the change in HCP,

13 and the complaint is pending. [RP 1-2] We also explained that the collateral order

14 doctrine does not apply such orders to permit immediate appeal because changes to

15 HCPs can be reviewed on appeal from final compensation orders and rulings

16 regarding HCPs are often intertwined with the progress and outcome of workers’

17 compensation cases. See Murphy, 2006-NMCA-008, ¶¶ 12-13.

18   {3}   In response to our notice, Worker contends that we should decide the issues

19 raised in his appeal because they involve substantial public interest, involve a


                                             2
 1 substantial right, and are capable of repetition, yet evading review. [MIO 1] Worker

 2 is referring to the standard we apply to determine whether to address an issue we may

 3 deem to be moot. [MIO 1] See Howell v. Heim, 1994-NMSC-103, ¶ 7, 118 N.M. 500,

 4 882 P.2d 541. Worker seems to presume that because the same issue has been raised

 5 in different factual contexts, and we continue to dismiss for lack of finality, the issue

 6 evades review. Worker misunderstands. As our notice stated, rulings on HCPs can be

 7 changed throughout the proceedings, are intertwined with the merits and progress of

 8 the case, and can be reviewed on appeal after a final compensation order has been

 9 entered, which are some of the reasons why the collateral order doctrine does not

10 apply to permit an immediate appeal. See Murphy, 2006-NMCA-008, ¶¶ 12-13.

11   {4}   Worker’s memorandum in opposition does not persuade us that the order is

12 final and appealable. If Worker wishes to pursue this matter further, we believe his

13 remedy should be sought politically from the Legislature, which can authorize an

14 immediate appeal in this context by statute.

15   {5}   For the reasons stated in our notice and in this opinion, we dismiss Worker’s

16 appeal for lack of a final, appealable order.

17   {6}   IT IS SO ORDERED.

18                                                 ________________________________
19                                                 TIMOTHY L. GARCIA, Judge

20 WE CONCUR:

                                               3
1 _______________________________
2 JAMES J. WECHSLER, Judge

3 _______________________________
4 M. MONICA ZAMORA, Judge




                                    4